Case 1:18-cv-01904-SEB-MJD Document 336 Filed 01/28/21 Page 1 of 25 PageID #: 8126




                            UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF INDIANA
                                INDIANAPOLIS DIVISION
        WHOLE WOMAN'S HEALTH          )
        ALLIANCE; ALL-OPTIONS, INC.; )
        and JEFFREY GLAZER, M.D.,     )
                                      )
                  Plaintiffs,         )
                                      )
        vs.                           )      CAUSE NO. 1:18-cv-1904-SEB-MJD
                                      )      Indianapolis, Indiana
        CURTIS T. HILL, JR., Attorney )      Tuesday, January 26, 2021
        General of the State of       )      2:03 o'clock p.m.
        Indiana, in his official      )
        capacity; KRISTINA BOX, M.D., )
        Commissioner of the Indiana )
        State Department of Health, )
        in her official capacity;     )
        JOHN STROBEL, M.D., President )
        of the Medical Licensing      )
        Board of Indiana, in his      )
        official capacity; and        )
        KENNETH P. COTTER, St. Joseph )
        County Prosecutor, in his     )
        official capacity,            )
                                      )
                  Defendants.         )

                                     Before the
                             HONORABLE SARAH EVANS BARKER

                    TRANSCRIPT OF TELEPHONIC STATUS CONFERENCE


        APPEARANCES:
        FOR THE PLAINTIFFS:       Lawyering Project
                                  By: Dipti Singh
                                  3371 Glendale Blvd., #320
                                  Los Angeles, California 90039-1825
        FOR THE DEFENDANTS:       Indiana Attorney General
                                  By: Thomas M. Fisher
                                  302 West Washington Street
                                  Indiana Government Center South
                                  Fifth Floor
                                  Indianapolis, Indiana 46204
Case 1:18-cv-01904-SEB-MJD Document 336 Filed 01/28/21 Page 2 of 25 PageID #: 8127




        COURT REPORTER:           Jean A. Knepley, RDR, CRR, CRC, FCRR
                                  46 East Ohio Street, Room 309
                                  Indianapolis, Indiana 46204


                      PROCEEDINGS TAKEN BY MACHINE SHORTHAND
                           COMPUTER-AIDED TRANSCRIPTION
Case 1:18-cv-01904-SEB-MJD Document 336 Filed 01/28/21 Page 3 of 25 PageID #: 8128

                                                                            3

   1                               (In open court.)
   2              A VOICE: Good afternoon.
   3              A VOICE: Good afternoon.
   4              A VOICE: Good afternoon.
   5              THE COURTROOM DEPUTY: Jean, our court reporter?
   6              THE COURT REPORTER: Yes.
   7              THE COURTROOM DEPUTY: Jean Knepley, are you on the
   8    line?
   9              THE COURT REPORTER: Jean Knepley is on the phone, and
  10    I would need to know each counsel available, if it is any
  11    different than the list you gave me.
  12              THE COURT: Jean, this is Judge Barker. I am going to
  13    speak to counsel in just a minute, but I think for simplicity
  14    sake I am going to get the designated spokespeople for each
  15    side rather than have everybody identified so we don't have to
  16    have people identified who won't be speaking.
  17              THE COURT REPORTER: That is perfect. Thank you.
  18              THE COURT: They can listen in and participate, but
  19    you won't have to keep track of their names, okay, Jean?
  20              THE COURT REPORTER: Thank you.
  21              THE COURT: Okay. All right. Good afternoon, all.
  22    This is Judge Barker. I hope everyone is well.
  23              MR. FISHER: Good afternoon, Judge.
  24              MS. SINGH: Good afternoon.
  25              THE COURT: I don't hear anybody say that you are not
Case 1:18-cv-01904-SEB-MJD Document 336 Filed 01/28/21 Page 4 of 25 PageID #: 8129

                                                                            4

   1    well, so I am going to assume that everybody is well. My notes
   2    that I have been provided by Ms. Harves indicate that Dipti
   3    Singh is going to be speaking for the Plaintiffs on behalf of
   4    the Lawyering Project in Los Angeles; is that right?
   5              MS. SINGH: That is right, Your Honor.
   6              THE COURT: Right. Will you speak exclusively today
   7    for the Plaintiffs, or do I need to have somebody else identify
   8    themselves for the record?
   9              MS. SINGH: It will just be me today for Plaintiff.
  10              THE COURT: Okay. And for the state? Mr. Fisher, is
  11    it going to be you today?
  12              MR. FISHER: It is going to be only me, Your Honor.
  13    Thank you.
  14              THE COURT: Okay. Well, that will simplify things a
  15    lot.
  16              Are both of you going to be trial counsel? That is
  17    what I need to know. Will you, Miss Singh?
  18              MS. SINGH: Yes. I will, Your Honor.
  19              THE COURT: And will you, Mr. Fisher?
  20              MR. FISHER: Yes, Your Honor.
  21              THE COURT: Okay. So any other lawyers who appear at
  22    the trial will be taking their cues from the two of you as the
  23    lead trial counsel. That is how I hear it. If that is not
  24    right, tell me. Okay. I assume that that is the case.
  25              So we issued earlier this morning an order on the
Case 1:18-cv-01904-SEB-MJD Document 336 Filed 01/28/21 Page 5 of 25 PageID #: 8130

                                                                            5

   1    motion that was filed by Plaintiffs for clarification. I hope
   2    you got it. I hope you have had a chance to read it. It
   3    wasn't all that long, but in an effort to meet you where you
   4    are and clear up some of the confusion, I hope we addressed
   5    some of the issues that you raised.
   6              This is sort of a pretrial of a pretrial, and so I
   7    will try to answer whatever questions you have. I do have one
   8    suggestion since we are fast approaching on March 15, 2021,
   9    trial date. You have asked for ten days, which seems excessive
  10    to me in light of the issues and what would be presented on
  11    those days.
  12              I know there is some -- I know there are issues with
  13    experts that aren't quite teed up yet. You have alerted me to
  14    the fact that there are lots of expert witnesses that the
  15    parties expect to call. So we need to figure out a way to
  16    expedite that as well.
  17              So you asked for this conference. I think I will just
  18    let you put the ball in play here and tell me what it is you
  19    want me to address because I don't want to have to have two
  20    pretrial conferences as such, and we have another one planned
  21    for about a week or so before the -- I guess it is for
  22    March 2nd, so about two weeks before the bench trial.
  23              So what is it that you want me to help clarify today?
  24    Miss Singh, do you want to -- you want to tell me what you want
  25    me to talk to you about?
Case 1:18-cv-01904-SEB-MJD Document 336 Filed 01/28/21 Page 6 of 25 PageID #: 8131

                                                                            6

   1              MS. SINGH: Yes, definitely. Thank you, Your Honor.
   2    The parties agree that because of the COVID pandemic an
   3    in-person trial creates an undo risk of exposure to COVID-19
   4    for everyone involved, including for the witnesses and for
   5    counsel who would have to travel to Indiana. So that is what
   6    we wanted to talk to the Court about.
   7              From the Plaintiffs' position, that given the nature
   8    of the rights at issue; namely, Constitutional deprivations
   9    that are inflicting ongoing harm, harm that is exacerbated by
  10    the COVID-19 pandemic, as well as the fact that discovery
  11    closed over 15 months ago, which means that evidence is getting
  12    stale the longer that it takes to get to a trial.
  13              Plaintiffs would like to explore the possibility of a
  14    virtual trial which could include written witness testimony;
  15    for example, written direct examination of witnesses, which
  16    might also address some of the issues that the Court flagged
  17    about the number of the witnesses and the days that we
  18    currently have scheduled for trial.
  19              THE COURT: Have all the witnesses that you intend to
  20    call been deposed?
  21              MS. SINGH: Defendant did not depose all of
  22    Plaintiffs' witnesses. They chose not to do that. Plaintiff
  23    did depose all of the Defendants' witnesses.
  24              THE COURT: And did you intend to call any of those
  25    witnesses for live testimony, or did you intend to rely on
Case 1:18-cv-01904-SEB-MJD Document 336 Filed 01/28/21 Page 7 of 25 PageID #: 8132

                                                                            7

   1    depositions?
   2              MS. SINGH: We, we had intended to -- we believe that
   3    we could certainly rely on some deposition testimony. We also
   4    think it would be possible to do written witness testimony for
   5    some or even potentially all of the direct examination; but
   6    otherwise, we had intended to have live witness testimony if
   7    written examination wasn't presented to us as an option.
   8              THE COURT: How would you do the written examination,
   9    just have the direct examination be in writing and then have
  10    the person appear virtually for cross-examination?
  11              MS. SINGH: Yes, Your Honor. That is what we were
  12    contemplating, written direct. The objections could also be
  13    done in writing, and then, just the cross-examination would be
  14    live. And that could be done virtually.
  15              THE COURT: Mr. Fisher? Do you have anything?
  16              MR. FISHER: Yeah, yeah. Thank you, Your Honor. I
  17    think I am in agreement with Ms. Sing that the main thing that
  18    we wanted to explore today was the feasibility of actually
  19    going forward with a trial of some fashion, given the enduring
  20    pandemic. We would certainly prefer a live, in-person trial,
  21    as is typical. We think that that is most likely to accomplish
  22    the functions of having a trial.
  23              We are, obviously, also sensitive to the need to
  24    resolve this case, and we are open to discussions about
  25    alternatives. But before we have, you know, invested a lot of
Case 1:18-cv-01904-SEB-MJD Document 336 Filed 01/28/21 Page 8 of 25 PageID #: 8133

                                                                            8

   1    time and effort into, to take you through how some kind of
   2    remote or virtual trial might work, we were interested in
   3    getting the Court's reaction; and mainly, where the Court was
   4    on this and whether there were already protocols in place to
   5    handle a case such as this where there are so many experts and,
   6    you know, so many claims at issue, especially when it comes to
   7    presenting remote testimony on video and the sort of limits of
   8    that technology and the difficulties of handling exhibits in
   9    that context.
  10              So you know, I -- we haven't thought through, I think,
  11    as much as it sounds like Miss Singh has, exactly how this
  12    works. But we wanted to first make sure we were headed, all of
  13    us, in the same direction in terms of how we were thinking
  14    about the trial.
  15              THE COURT: Well, we have done one civil trial that
  16    was a nonjury trial during this COVID time and -- but the
  17    witnesses appeared. So we didn't have to handle everything
  18    virtually. It was -- it was only, in fairness, about a day and
  19    a half.
  20              So the deposition testimony, even if you were
  21    appearing live, we would require you to summarize it into some
  22    sort of a written form where the party who proffers the
  23    testimony summarizes the deposition, and the other side either
  24    objects or supplements the additional deposition testimony. So
  25    if we had depositions of all of these -- well, I will say most
Case 1:18-cv-01904-SEB-MJD Document 336 Filed 01/28/21 Page 9 of 25 PageID #: 8134

                                                                            9

   1    of these, that evidence could come in in the summary form.
   2    Now, you probably don't want to do that with experts, but it
   3    seems to me we need to limit the experts, in any event, so
   4    there is not just an overwhelming task.
   5              The premium ought to be on the lawyer inquiry of the
   6    witness in a virtual format so that I can hear the testimony,
   7    assess credibility, ask questions if I have any. So I am a
   8    little leery of having a written direct examination submission,
   9    only to have the live part be the cross-examination. I think
  10    you can probably distill the direct.
  11              You could supplement with exhibits or summary
  12    exhibits, whatever you want to do, but I don't think that it is
  13    going to be effective in terms of an understandable trial
  14    presentation for one part of a witness's testimony to be
  15    written and the other part to be basically live, live inquiry,
  16    although transmitted virtual. So I am not exactly shot up with
  17    that. I might be convinced, but it strikes me that that has
  18    got some problems.
  19              On handling the exhibits, those can be uploaded to our
  20    website or to a website, I should say -- not our website, to a
  21    website. And then, everybody can have access to the exhibits
  22    from that website. That will encourage you to get stipulations
  23    entered into so that only a few of the exhibits would have to
  24    actually be ruled upon, but they could be put into that format
  25    that is equally accessible to both sides.
Case 1:18-cv-01904-SEB-MJD Document 336 Filed 01/28/21 Page 10 of 25 PageID #: 8135

                                                                            10

    1              One of the thoughts I had as I was going through the
    2   status of the case and trying to focus on the issues that still
    3   remain, it seems to me that there is some natural groupings of
    4   issues. Maybe one way to do this, is to take a limited number
    5   of issues instead of the whole list and go forward with trial
    6   on those issues. If we need to have further trials down the
    7   road, we will see, but in terms of the issues that remain
    8   unresolved after the summary judgment motions, the first -- let
    9   me say first, some were not fully developed on summary judgment
  10    for one reason or another.
  11               The criminal penalties, for example, I, I can't
  12    imagine that that would need to be tried. It was not addressed
  13    at summary judgment. If it were pursued further, it would
  14    probably have to be on a summary judgment basis. The other one
  15    that wasn't developed on summary judgment was the judicial
  16    bypass provision. That one is still sort of hanging out there,
  17    but one category of issues that might be tried coherently
  18    together are at least three.
  19               The Indiana in-person examination requirement,
  20    Indiana's telemedicine ban, and Indiana's in-person counseling
  21    requirement, which seems to be sort of a common thread that
  22    runs through those. And I don't know how your experts play
  23    into that, but it seems to me that that is a grouping that if
  24    we just pulled out those three issues and started with that
  25    trial, that would be a digestible approach.
Case 1:18-cv-01904-SEB-MJD Document 336 Filed 01/28/21 Page 11 of 25 PageID #: 8136

                                                                            11

    1              There is a second category, that if we chose to make
    2   it first -- I am open to that, but I -- are you still on?
    3              MR. FISHER: Yes.
    4              MS. SINGH: Yes.
    5              THE COURT: If somebody is not muted back there, get
    6   your mute on because I can't tell if you are talking to me or
    7   not.
    8              The second category is the Indiana physician-only law
    9   and Indiana's second trimester hospitalization requirement.
  10    That seems to me to be sort of a coherent grouping. So if we
  11    took one of those at a time, one group at a time and just tried
  12    that and whittled down the preparations for those selective
  13    issues and left for another day whatever else we haven't been
  14    able to get to, we might, at least, find that we can develop a
  15    method that works and is not so cumbersome as to be
  16    disadvantageous to either party or to the Court.
  17               So I haven't asked you to think about this before, so
  18    I am asking you to do sort of an on-your-feet response, and I
  19    am wondering, Ms. Sing, what you would think of pulling out
  20    those clumps of topics for trial.
  21               MS. SINGH: Just so I understand, Your Honor, the idea
  22    would be we do, for example, the first clump that you talked
  23    about in March, virtually; and then, we do the other categories
  24    at a later date, either virtually or in person, depending on
  25    what the world looks like at that point?
Case 1:18-cv-01904-SEB-MJD Document 336 Filed 01/28/21 Page 12 of 25 PageID #: 8137

                                                                            12

    1              THE COURT: Yes.
    2              MS. SINGH: That certainly is something that would
    3   be -- that would be okay with us, and we would be willing to
    4   work with Defendants and the Court on something like that.
    5              THE COURT: What do you think about that, Mr. Fisher?
    6              MR. FISHER: Your Honor, I think I have generally the
    7   same reaction. That sounds workable, and I think we can be
    8   certainly open to exploring that further and, you know, that we
    9   get this where we need to be.
  10               THE COURT: Okay, good.
  11               Well, let me put my thumb on the scale a little bit by
  12    stating a preference for the first group that I mentioned, the
  13    Indiana in-person examination requirement, the telemedicine
  14    ban, and the in-person counseling requirement, and asking that
  15    you basically shape your presentations at trial around that
  16    grouping.
  17               And as you are doing your pretrial prep, do -- sorry.
  18    As you are doing your pretrial prep, that you think about the
  19    witnesses that are essential only to those three topics, as
  20    well as the expert witnesses so that we are not, we are not
  21    inundated; but rather, you are honing the presentation so that
  22    we don't have to use more days than are necessary to get those
  23    three teed up. That ought to help you on your pretrial
  24    preparation as well because you, you will have a clearer sense
  25    of what they are all going to testify to.
Case 1:18-cv-01904-SEB-MJD Document 336 Filed 01/28/21 Page 13 of 25 PageID #: 8138

                                                                            13

    1              What do you want to do about the issues that were not
    2   addressed on summary judgment, the criminal penalties
    3   provisions, for example?
    4              MS. SINGH: Your Honor, this is Dipti Singh for
    5   Plaintiff. So just one other thought that Plaintiffs would
    6   like to raise, along with the others that you had raised as
    7   kind of first category is the ultrasound requirement, which
    8   Plaintiffs are challenging also under arguable protection
    9   claims, and that was not dismissed by the Court in the summary
  10    judgment order.
  11               THE COURT: Let me -- I am looking at my notes here.
  12    I guess there is some coherency in doing it that way. Do you
  13    have a preference, Mr. Fisher?
  14               MR. FISHER: On ultrasound? I guess I am not -- I, I
  15    understand the Plaintiffs saying they want to pursue that as
  16    part of the trial. It is not obvious to me that that fits
  17    either of those two groupings, Your Honor. So I don't really
  18    have a strong feeling about it. I am just wondering if that
  19    belongs maybe more by itself or with another group.
  20               THE COURT: All right. I am not sensing the
  21    connection to the other three. Maybe you could explain it,
  22    Miss Singh.
  23               MS. SINGH: Your Honor, there are -- in-person
  24    examination requirement is one that the Court had suggested we
  25    try in March. And the ultrasound requirement is, similarly, in
Case 1:18-cv-01904-SEB-MJD Document 336 Filed 01/28/21 Page 14 of 25 PageID #: 8139

                                                                            14

    1   that, in that category of an in-person exam requirement.
    2              THE COURT: Well, we can include it. I don't want to
    3   get past my principle here of trying to limit what we are
    4   trying. But if it fits into your sense of how to position the
    5   issues, I am not adverse to it, but I don't want this to get
    6   too big on our first crack out of the box because that is the
    7   whole point of isolating a few issues.
    8              MS. SINGH: I understand, Your Honor.
    9              THE COURT: Yeah. So let me, let me say this. Look
  10    at that issue. If you think it fits in, the in-person
  11    examination requirement, then, you can include it. We are
  12    still -- then, we still just have to read topics, basically.
  13               MR. FISHER: Your Honor?
  14               THE COURT: Isn't that right, Miss Singh?
  15               MS. SINGH: Yes. I think -- I am sorry. So I think
  16    we could include it. We could certainly categorize it in that
  17    way. I think we can make that workable.
  18               THE COURT: Okay. Now, Mr. Fisher, you wanted to say
  19    something, sir?
  20               MR. FISHER: Oh, sorry. Thank you, Your Honor. I am
  21    not sure if this matters for the way the Court is thinking
  22    about these issues, but one thing to keep in mind is that as I
  23    understand it, at least, the other issues: In-person exam,
  24    in-person counseling, and telemedicine, I think that those are
  25    all still on the undue-burden challenge. But the ultrasound,
Case 1:18-cv-01904-SEB-MJD Document 336 Filed 01/28/21 Page 15 of 25 PageID #: 8140

                                                                            15

    1   as I understand it, under the equal protection rule, would be a
    2   rational basis. So you know, I am not sure if that factors
    3   into the way the Court is trying to think about this as a
    4   matter of simplifying the matters, but it does strike me as a
    5   distinction.
    6              THE COURT: That would certainly affect the analysis,
    7   but I am wondering if it affects the evidence. Will you be
    8   putting in different kinds of evidence, Miss Singh, given the
    9   difference in the analytical approach?
  10               MS. SINGH: No, Your Honor.
  11               Correct, there would be very substantially similar
  12    evidence. The Plaintiffs have brought equal protection claims
  13    on both, on behalf of the providers and patients. And so while
  14    the standard would be different, the evidence would not be
  15    substantially different.
  16               THE COURT: I think I can work out the analytical
  17    issues without too much difficulty, but if there is an overlap
  18    in the evidence, that is what I would like to try to
  19    consolidate so that it all comes in at once. So your point is
  20    well-taken, Mr. Fisher, but I think because the evidence would
  21    be related or comparable, we will include it in the evidence.
  22               MR. FISHER: Thank you, Your Honor.
  23               THE COURT: Okay.
  24               Now, let me go back to the other issue about the
  25    things that were not resolved and have not been addressed on
Case 1:18-cv-01904-SEB-MJD Document 336 Filed 01/28/21 Page 16 of 25 PageID #: 8141

                                                                            16

    1   summary judgment like the criminal penalties provision. Are
    2   you going to persist in that claim, Miss Singh?
    3              MS. SINGH: Yes. We do intend to pursue that claim,
    4   and the Court's summary judgment order also didn't dismiss
    5   Plaintiffs' equal protection claims as it pertained to patients
    6   and providers. And we have challenged all of the law under the
    7   equal protection claim as well.
    8              THE COURT: So I mean, do you intend to address the
    9   criminal penalties provision at summary judgment? How are you
  10    going to proceed with that?
  11               MS. SINGH: We had intended to pursue the criminal
  12    claim at trial, and we do think there is going to be disputed
  13    evidence. And so, we assume that the Defendants are going to
  14    dispute, for example, the chilling effect that the criminal
  15    penalties have on providers; and therefore, the impact that
  16    that has on access to abortion in the State of Indiana.
  17               So we don't think that that is something that could be
  18    addressed through summary judgment, and we had intended to
  19    pursue it at trial because you -- we could do that now, the
  20    criminal penalties that are associated with the laws that are
  21    in the first category now, and then, additional criminal
  22    penalties with the laws that will be in the second trial.
  23               THE COURT: Okay. Well, I, I don't want to add too
  24    much to the first trial. So let's just hold that one in
  25    abeyance. You told me what I want to know; and that is, you
Case 1:18-cv-01904-SEB-MJD Document 336 Filed 01/28/21 Page 17 of 25 PageID #: 8142

                                                                            17

    1   want to hold that one for trial.
    2              MS. SINGH: Yes, Your Honor.
    3              THE COURT: How about the judicial bypass provision?
    4   It wasn't developed on summary judgment either.
    5              MS. SINGH: We do intend to pursue -- that part of the
    6   reason we didn't develop that at the summary judgment is we had
    7   understood that to be Defendant's burden. And so, they hadn't
    8   addressed it; and therefore, neither did we. But we do intend
    9   to pursue it at trial.
  10               THE COURT: Let's see. The mandatory disclosures
  11    related to fetal pain, that sort of thing. Is that going to be
  12    a trial issue?
  13               MS. SINGH: Yes, Your Honor.
  14               THE COURT: Okay, but for another day.
  15               MS. SINGH: Yes, Your Honor. Of course, we would be
  16    willing to work with Defendants to consult with them and
  17    develop a plan for the subsequent trial if that would be
  18    helpful.
  19               THE COURT: That would be really helpful if you would
  20    do that.
  21               MS. SINGH: Absolutely.
  22               THE COURT: On my list of the matters that have not
  23    yet been resolved, other than the two groupings I gave you, I
  24    think I, I think I have now commented on or brought forward all
  25    the issues that I know of. Did I leave anything out? Hearing
Case 1:18-cv-01904-SEB-MJD Document 336 Filed 01/28/21 Page 18 of 25 PageID #: 8143

                                                                            18

    1   nothing. I mean, you can tell me at the pretrial if you need
    2   me. But for now, I think I have got them all.
    3              The motion to exclude or limit expert testimony is not
    4   fully briefed yet, right? It is supposed to be briefed
    5   tomorrow, right? Plaintiff?
    6              MS. SINGH: I believe -- right, but there is one reply
    7   brief that still needs to be filed; and then, it will be fully
    8   briefed.
    9              THE COURT: Will it come in tomorrow?
  10               MS. SINGH: That's correct.
  11               THE COURT: Okay. So when we have a pretrial, if I
  12    don't get a ruling out on that, I will get it out by no later
  13    than the pretrial. But I will try to give you an idea.
  14               Does the motion to exclude or limit expert testimony
  15    pertain to the categories that I suggested? If we go with
  16    Category 1, in other words, the in-person examination,
  17    telemedicine, and in-person counseling, are the expert
  18    witnesses expected for those issues included in the motion to
  19    exclude or limit?
  20               MR. FISHER: It is -- if I can just address that, Your
  21    Honor.
  22               THE COURT: Yes.
  23               MR. FISHER: I think we are talking, really, only
  24    about one expert unless I am misremembering. But I think that
  25    that is a witness's testimony would probably be relevant to any
Case 1:18-cv-01904-SEB-MJD Document 336 Filed 01/28/21 Page 19 of 25 PageID #: 8144

                                                                            19

    1   undue burden claim for any of these. So yes, it would be
    2   relevant.
    3              THE COURT: Okay. So tell me the witness's name just
    4   so I know.
    5              MR. FISHER: Studnicki, John Studnicki.
    6              THE COURT: Spell the last name, please.
    7              MR. FISHER: S-T-U-D-N-I-C-K-I.
    8              THE COURT: Okay.
    9              MS. SINGH: Your Honor, I also believe that there are
  10    actually other witnesses at issue. Plaintiff had also moved to
  11    exclude the testimony of Dr. Roth, Doctors Coleman, Calhoun,
  12    Goodwine-Wozniak, and Kheriaty. And Defendants also have a
  13    pending Daubert motion regarding Dr. Moseson and Grossman.
  14    Those haven't been decided either.
  15               THE COURT: Have they been teed up? Is there a motion
  16    to exclude?
  17               MS. SINGH: Yes. Those have been filed and
  18    are -- everything is fully briefed except with respect to Dr.
  19    Studnicki, and that will be completed tomorrow once the reply
  20    brief is filed.
  21               THE COURT: All the other Daubert motions are fully
  22    briefed, true?
  23               MS. SINGH: That's correct, yes.
  24               THE COURT: We will pull those up and look at them
  25    too. Okay. Okay.
Case 1:18-cv-01904-SEB-MJD Document 336 Filed 01/28/21 Page 20 of 25 PageID #: 8145

                                                                            20

    1              Do you want to talk about which category of cases you
    2   want to go forward on, or do you want to talk about it among
    3   yourselves and let me know? How do you want to resolve that
    4   issue? Is there something you want to think about or what?
    5              MR. FISHER: Judge, can I ask a question about how you
    6   are thinking about this whole package of issues?
    7              THE COURT: Yes. You will probably -- your question
    8   will get farther -- will undoubtedly elicit information more
    9   detailed than I have come up with, but go ahead and try it.
  10               MR. FISHER: I don't know about that. My question
  11    is -- I think it will be answered, but I want to make sure. As
  12    you look at this series of trials that we are -- over discrete
  13    sets of issues, do you contemplate one omnibus ruling at the
  14    end of all of it, or do you contemplate sort of rulings, you
  15    know, going in response to each trial, you know, so we would
  16    have a series of rulings before the ultimate final judgment?
  17               THE COURT: Well, really, I haven't thought that out,
  18    but my initial thought, subject to change, because I am
  19    wandering into this strategy with you here. I have not
  20    presented a fully formed idea, but I am anticipating that I
  21    would rule on the issues that have been presented, and like a
  22    partial summary judgment and then the next one and whatever
  23    rather than holding the ball for a final ruling.
  24               MR. FISHER: Okay.
  25               THE COURT: Because for one thing, it allows me to
Case 1:18-cv-01904-SEB-MJD Document 336 Filed 01/28/21 Page 21 of 25 PageID #: 8146

                                                                            21

    1   rule while I am still thinking about it without putting it off
    2   too long. Do you want to comment on the wisdom of that,
    3   Mr. Fisher?
    4              MR. FISHER: I am only thinking about you are likely
    5   to have witnesses that will testify in multiple trials so to
    6   speak, and ultimately, you are going to be making
    7   determinations about those witnesses. And so, will those
    8   determinations as to Trial 1 affect what happens in Trial 2 and
    9   Trial 3? Is that the way you would like for it to play out?
  10               I don't -- I am not pretending I have the answer on
  11    this. I am just sort of thinking through that that is one
  12    wrinkle that could affect how each trial goes, and the way you
  13    hold your ruling towards the end, then you make it sort of, to
  14    the extent you are making credibility determinations, you make
  15    one, and it affects everything you do, I suppose. But it all
  16    comes at once as opposed to, you know, early on and then having
  17    to sort of absorb that and react to it for the next trial.
  18               THE COURT: Well, the credibility determinations are
  19    usually made in the context of the issues being addressed by
  20    the witness. So I mean, I can't imagine that I would issue a
  21    ruling that says that Witness A is unbelievable on all counts,
  22    but on the three issues before me, that witness may be not
  23    credible on those three issues. But it doesn't mean that the
  24    witness wouldn't be credible otherwise. So I was tailoring it
  25    to what I have to decide.
Case 1:18-cv-01904-SEB-MJD Document 336 Filed 01/28/21 Page 22 of 25 PageID #: 8147

                                                                            22

    1              MR. FISHER: Okay.
    2              THE COURT: I think that would work.
    3              You want to comment on these matters, Miss Singh?
    4              MS. SINGH: No, Your Honor. That makes sense to us.
    5   I don't have anything additional to add to that. I am happy to
    6   address Your Honor's previous question if that would be
    7   helpful.
    8              THE COURT: Yes, I would like to know what you think.
    9              MS. SINGH: In terms of figuring out the subsequent
  10    round, it might make sense for -- at least for Plaintiffs to go
  11    back and think about that a little bit more and then confer
  12    with Defendant to come up with a plan that we can, then,
  13    present to the Court.
  14               THE COURT: Okay. It would be all right with me if
  15    you imagined a different grouping that would be more efficient
  16    or would use your witnesses more effectively, that sort of
  17    thing. This was how it looked to me, that there was sort of a
  18    natural alliance among them. But if you have a different sense
  19    of it, you should tell me that. But what I don't want to do is
  20    make it either too big or too small a clump, because we will
  21    lose --
  22               MS. SINGH: Understood.
  23               THE COURT: -- we will lose the advantages of doing it
  24    this way if we are not somewhat disciplined in choosing the
  25    issues.
Case 1:18-cv-01904-SEB-MJD Document 336 Filed 01/28/21 Page 23 of 25 PageID #: 8148

                                                                            23

    1              MS. SINGH: That makes sense. That makes sense to
    2   Plaintiff, Your Honor. We will keep that in mind in thinking
    3   about those subsequent rounds for the initial one as well.
    4              One question I did just want to confirm with you was,
    5   all of the witness testimony, it sounds like you would like to
    6   be presented virtually so there won't be written witness
    7   examinations?
    8              THE COURT: That is my preference, but you know,
    9   properly crafted, properly honed, you know, the areas of
  10    agreements to your stipulations, put the exhibits in the
  11    website so everybody can get to them so we can, you know, move
  12    quickly through it.
  13               MS. SINGH: Okay. Thank you.
  14               THE COURT: I am confident I will have a clear
  15    understanding of it if I hear the witness testimony in a trial
  16    setting.
  17               MS. SINGH: Okay. Thank you.
  18               THE COURT: Okay. So I don't have anything else on my
  19    list, but I did convene this conference at your request. So if
  20    you have something else you want to raise, Miss Singh, I will
  21    hear from you first as Plaintiff.
  22               MS. SINGH: Nothing further from Plaintiff. Thank
  23    you, Your Honor.
  24               THE COURT: Mr. Fisher? Anything from you, sir?
  25               MR. FISHER: No. Thank you, Your Honor. Appreciate
Case 1:18-cv-01904-SEB-MJD Document 336 Filed 01/28/21 Page 24 of 25 PageID #: 8149

                                                                            24

    1   the conference.
    2              THE COURT: Okay. Good. I think we made a lot of
    3   headway.
    4              Would somebody send me in the form of a notice or a
    5   memo -- it doesn't have to be elaborate or anything -- the
    6   results of your discussions between the lawyers on both sides
    7   and advise me as to where things stand for the pretrial so I
    8   know sort of what to put on that agenda now, what else needs to
    9   be ruled on so that we can use that time on March 2nd
  10    effectively? I don't want to have to rehash all of this. So
  11    if you will just give me your own sort of analysis of what
  12    needs to be covered in that trial to make sure we are all ready
  13    to go, that will be helpful.
  14               MR. FISHER: I am sorry, are you looking for a joint
  15    filing there, Your Honor, or something from each?
  16               THE COURT: Well, if you can agree to it, it will be
  17    great to have it joint.
  18               MR. FISHER: Okay.
  19               THE COURT: Okay?
  20               MS. SINGH: Yes. Thank you.
  21               THE COURT: All right. Very good. Thank you both.
  22    Thank you all, and thank you, madam court reporter, for tuning
  23    in as well.
  24               THE COURT REPORTER: Thank you.
  25               (Concluded at 2:39 p.m.)
Case 1:18-cv-01904-SEB-MJD Document 336 Filed 01/28/21 Page 25 of 25 PageID #: 8150

                                                                            25

    1                       CERTIFICATE OF COURT REPORTER
    2
    3               I, Jean A. Knepley, hereby certify that the
    4   foregoing is a true and correct transcript from reported
    5   proceedings in the above-entitled matter.
    6
    7
    8   /S/ Jean A. Knepley                       January 27, 2021
        JEAN A. KNEPLEY, RDR/CRR/CRC/FCRR         Date
    9   Official Court Reporter
        Southern District of Indiana
  10    Indianapolis Division
  11
  12
  13
  14
  15
  16
  17
  18
  19
  20
  21
  22
  23
  24
  25
